DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 17 June 2022, with respect to the rejection(s) of claim(s) 1 - 20 under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive, in light of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Poh et al. (“Non-contact, automated cardiac pulse measurements using video imaging and blind source separation” – previously cited) in view of Patz et al. (US PGPUB 2013/0281830).  The new rejection is necessitated by amendment.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poh et al. (“Non-contact, automated cardiac pulse measurements using video imaging and blind source separation” - previously cited) in view of Patz et al. (US PGPUB 2013/0281830).
Regarding claims 1 – 3, 11 – 13, and 20, Poh discloses a system and a computer-implemented method of monitoring vital signs comprising: in a digital processor: receiving an input video of an upper body portion of a subject, the input video being formed of a sequence of frames (e.g. page 10764; Methods), each frame: (i) providing a respective image of the upper body portion (e.g. page 10765; recording a video of the facial region), (ii) having spatial locations corresponding to feature points in the image (e.g. page 10766; Pulse measurement methodology), and (iii) representing a data point in a position-time series of the sequence of frames (e.g. page 10766; Pulse measurement methodology); forming a time series as a function of the feature points across plural frames of the input video (e.g. pages 10766-10767; Pulse measurement methodology); and from the formed time series and the position-time series, detecting a pulse signal and extracting pulse rate measurements, said extracting including output of a pulse rate or a heart rate of the subject shown in the video (e.g. page 10768; Results).  Poh fails to teach forming a location-time series returning the spatial location of each feature point across plural frames of the input video.
Patz teaches it is known to form a location-time series returning spatial locations of each feature point across plural frames of the input video (e.g. paragraph 21; For each spatially-registered voxel location in the image field-of-view, a temporal signal is formed, as indicated at step 108.  Each temporal signal indicates the changes in image intensity values at the respective voxel location over the time course spanned by the time series of image frames.).  Patz further explains that the temporal signals include osciallations occurring at the patient’s heart rate and that heart rate spectra may be extracted (e.g. paragraphs 21 and 22). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention of Poh with the forming location-time series as taught by Patz, since such a modification would provide the predictable results of extracting the heart rate from the readily available image data.
Regarding claims 4 and 14, Poh discloses detecting the pulse signal includes: isolating from the formed location-time series motion of the head corresponding to pulse, said isolating resulting in a component of the location-time series of the feature points that correspond to pulse; and projecting the resulting component onto a one-dimensional signal in a manner that allows extraction of individual beat boundaries (e.g. pages 10768-10769). 
Regarding claims 5 and 15¸ Poh in view of Patz discloses the claimed invention except utilizing principal component analysis on the formed location-time series to find a set of main dimensions along which the position of the head varies.  PCA is a well known algorithm. It would have been obvious to one having ordinary skill in the art to modify the extraction algorithms as taught by Poh in view of Patz with PCA as is known, since utilizing the proper algorithms would have required routine skill in the art.
Regarding claims 6 – 8 and 16 – 18, Poh discloses analyzing the features includes: filtering the extracted features temporally; generating a plurality of components using principal component analysis on the temporally filtered extracted features; selecting one of the components of the plurality of components generated by the principal component analysis; detecting peaks of the selected component; and determining the oscillation rate based on the detected peaks of the selected component (e.g. pages 10767 – 10768).
Regarding claims 9, 10, and 19¸ Poh discloses detecting the pulse signal includes: (a) extracting peaks of the formed location-time series, and (b) from the extracted peaks, identifying individual beats and calculating beat duration; and wherein the detecting and extracting further results in output of heart beat sequences of the subject (e.g. pages 10767 – 10769).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792